DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on August 24 of 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I and the species of Figure 2E, in the reply filed on February 11 of 2021, is acknowledged.

It is noted that while the applicant has stated that only claims 1-7 and 9-11 are readable on the invention and species elected for prosecution, the Examiner has determined claims 12-15 as also reading on the species of Figure 2E. Therefore, claims 1-7 and 9-15 are pending, with claims 8 and 16-20 have been considered as withdrawn for being directed to non-elected inventions. Note that claims 8 and 16-19 are 

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Display Backlight Module having Light Guide Plate with Through Hole and Embedded Optic Fibers.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention, and uses phrases which could be implied.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A light guide plate includes a through hole;within the light guide plate;; at least one light source; and at least one lens structure located between the light source and the incident surface. The light transmitting component that would otherwise be masked by the through hole. The light guide plate might backlight a display panel.  A method for manufacturing the light guide plate is also provided.

Drawings
Figures 1A and 1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “01” has been used to designate a light guide plate with two light sources and no holes in Figure 1A; a light guide plate with two light sources and one hole in Figure 1B; a light guide plate with two light sources, integrated lens 
In addition, note the following:
reference character “1”, used to designate a light guide plate body with two light sources, integrated lens structures, light transmitting components, and no holes in Figure 2A; a light guide plate body with two light sources, integrated lens structures, light transmitting components, and one hole in Figure 2B; a light guide plate body with only one light source, one reflecting member, light transmitting components and one hole in Figure 2C; a light guide plate body with two light sources, two light reflecting member, light transmitting components and one hole in Figure 2D; and a light guide plate body with two light sources, integrated lens structures, four light reflecting member, light transmitting components and two holes in Figure 2E;
reference character “2”, used to designate light transmitting components extending from a one of two incident surfaces to one of two dark regions in Figure 2A, light transmitting components extending 
reference character “21”, used to designate optical fibers extending from a one of two incident surfaces to one of two dark regions in Figure 2A, optical fibers extending from a single incident surface to a single dark region in Figure 2C , and optical fibers extending from one of two incident surfaces to one of four dark regions in Figure 2E; and 
reference character “21”, used to designate both lens structures integrally formed with the light guide body in Figure 3A, lens structures separate from the light guide body in Figure 3B.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-4, 7, 9 and 10 are objected to because they appear to be narrative in form using overly intricate or verbose language which might be considered unclear, and/or include many grammatical, syntax, or typographical errors. The applicant is respectfully directed to the proposed claim amendment provided below.
The cited deficiencies do not amount to indefinitiveness under 35 U.S.C 112(b), since, in light of the originally filed descriptions and drawings, the subject matter the applicant intended to define is readily apparent. However, appropriate correction is required to place the claims in proper form for allowance.

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

CLAIM 1.	A light guide plate, comprising: 
a light guide plate body having at least one light incident surface; and 
at least one light transmitting component disposed in the light guide plate body, 

CLAIM 2.	The light guide plate according to claim 1, comprises:
a first end from the incident surface
a second end located proximate the first region and configured to output the portion of light received by the first end towards

CLAIM 3.	The light guide plate according to claim 1, comprising: 
a first end from the incident surface
a second end output light received by the first end

CLAIM 4.	The light guide plate according to claim 3, further comprising: 
at least one light reflecting member disposed on a side face of the light guide plate body and proximate , the reflecting surface

CLAIM 7.	The light guide plate according to claim 2, further comprising:
at least one lens structurethe light incident surface of the light guide plate body

CLAIM 9.	The light guide plate according to claim 2, wherein at least one of the at least one light transmitting components is arranged at an edge of the light guide plate body.

CLAIM 10.	The light guide plate according to claim 3, wherein [[an]]the optical fiber includes an inner core, and a cladding covering an outer surface of the inner core; and 
a refractive index of the inner core and a refractive index of the cladding are both greater than a refractive index of the light guide plate body.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated ZENG (Chinese Pat. Doc. CN-105223642).

Regarding independent claim 1, as best understood, ZENG discloses a light guide plate 10 (as seen in Figure 1) including a light guide plate body 10 (as seen in Figure 1), wherein the light guide plate body 10 has at least one light incident surface 11 (as seen in Figure 3); and at least one light transmitting component 13 (as seen in Figure 3) disposed in the light guide plate body 10 (as seen in Figure 3), wherein a light transmitting component 13 of the at least one light transmitting component 13 is configured to transmit a portion of light that enters the light guide plate body 10 from a light incident surface 11 of the light guide plate body 10 to a first region 12 (as seen in Figure 3) of the light guide plate body 10 (see paragraph 0038).


    PNG
    media_image1.png
    637
    1198
    media_image1.png
    Greyscale

Figure 3 of Chinese Pat. Doc. CN-105223642 (ZENG), modified and annotated to clearly reference claimed structural elements and features.

Regarding dependent claim 2, as best understood, ZENG further discloses the light transmitting component 13 includes a first end (end proximate element 33, as seen in Figure 3) and a second end (end distal element 33, as seen in Figure 3), the first end of the light transmitting component 13 is configured to receive the portion of light that enters the light guide plate body 10 (see paragraph 0039), and the second end of the light transmitting component 13 is configured to allow the portion of light that enters the light guide plate body 10 to exit from the light transmitting component 13 (see paragraph 0038); and the second end is substantially located in the first region 12 or is located in the first region 12 (as seen in Figure 3). 

Regarding dependent claim 3, as best understood, ZENG further discloses the light transmitting component 13 includes at least one optical fiber 13 (as seen in Figure 3), each optical fiber 13 includes a first end (end proximate element 33, as seen in Figure 3) and a second end (end distal element 33, as seen in Figure 3), the first end of the light transmitting component 13 is configured to receive the portion of light that enters the light guide plate body 10 (see paragraph 0039), and the second end of the light transmitting component 13 is configured to allow the portion of light that enters the light guide plate body 10 to exit from the light transmitting component 13 (see paragraph 0038); and the second end is substantially located in the first region 12 or is located in the first region 12 (as seen in Figure 3). 

Regarding dependent claim 9, as best understood, ZENG further discloses the at least one light transmitting components 13 is arranged at an edge of the light guide plate body 10 (as seen in Figure 1). 

Regarding dependent claim 10, as best understood, ZENG further discloses an optical fiber 13 includes an inner core (see paragraph 0040), and a cladding covering an outer surface of the inner core (see paragraph 0040); and a refractive index of the inner core and a refractive index of the cladding are both greater than a refractive index of the light guide plate body 10 (required to result in total internal reflection, see paragraph 0040). 

Regarding dependent claim 12, as best understood, ZENG further discloses backlight module 30 (as seen in Figure 3) including the light guide plate 10 (see paragraph 0042); and at least one light source 33 (as seen in Figure 3) disposed at the at least one light incident surface 11 of the light guide plate body 10 of the light guide plate 10 (as seen in Figure 3), and the at least one light source 33 is configured to provide light for the light guide plate body 10 (see paragraph 0042).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ZENG (Chinese Pat. Doc. CN-105223642).

Regarding dependent claim 7, as best understood, ZENG discloses all the limitations of the claim (as previously detailed), except at least one lens structure, wherein a lens structure is disposed on a light incident surface of the light guide plate body, or the at least one lens structure includes at least one outward protrusion of the light guide plate body at a light incident surface of the light guide plate body; each lens structure is configured to converge at least a portion of the light that enters the light guide plate body to a focus of the lens or a position substantially at the focus of the lens; and first ends of one or more light transmitting components are disposed at a focus of each lens structure or a position substantially  at the focus of the lens structure.
However, the examiner takes Official Notice of the use and advantages of lenses, specifically convex lenses for focusing light from a light source into a light guide incident surface, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known lens structure in the Prior Art apparatus of ZENG, to obtain the predictable result of enabling the apparatus to focusing light from the light source 33 into the first ends of the light transmitting components 13 (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385). 
 
Regarding dependent claim 7, as best understood, ZENG discloses all the limitations of the claim (as previously detailed), except the light guide plate includes at least one lens structure, the at least one lens structure is located between the at least one light source and the at least one light incident surface of the light guide plate body. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known lens structure in the Prior Art apparatus of ZENG, to obtain the predictable result of enabling the apparatus to focusing light from the light source 33 into the first ends of the light transmitting components 13 (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hicks, Jr. (U.S. Pat. 3,043,910), Yevick (U.S. Pat. 3,864,034), Asada et al. (U.S. Pat. 5,251,280), Tenmyo et al. (U.S. Pat. 6,022,117), Sisodia et al. (U.S. Pat. 7,031,579), Tamura (U.S. Pat. 7,503,666), Wanninger et al. (U.S. Pat. 7,995,882), Nichol et al. (U.S. Pat. 8,434,909), Kurata (U.S. Pat. 9,612,381), Faffelberger et al. (U.S. Pat. 10,047,924), Griggio et al. (U.S. Pat. 10,092,184), Kuge et al. (U.S. Pat. 10,677,979), and Asai (U.S. Pat. 10,838,202) disclose illumination devices including a light guide plate having a plurality of light transmitting components (e.g. optic fibers or secondary light guide elements), and at least one light source positioned to project light into an incident surface of the light guide plate. The light transmitting components .

Allowable Subject Matter
Claims 4-6, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should 

 

/Ismael Negron/
Primary Examiner
AU 2875